EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT The following is a list of Solutia's subsidiaries as of December 31, 2007, except for unnamed subsidiaries that, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary. Percentage of Voting Power Owned by Solutia Monchem, Inc. 100% Monchem International, Inc. 100% Solutia Systems, Inc. 100% Solutia Europe S.A./N.V. 100% Solutia Services International SCA/Comm, VA 100% CPFilms Inc. 100% Solchem Netherlands C.V 100% Flexsys Coordination Center N.V. 100% Flexsys Holdings B.V. 100% Solutia U.K. Investments Limited 100% Flexsys N.V. 100% Solutia U.K. Limited 100% Solutia Netherlands Holdings B.V. 100% Flexsys America L.P. 100% Solutia U.K. Holdings Limited 100% Flexsys Verwaltungs- und Beteiligungsgesellschaft (VuB) GmbH 100% Solutia Investment LLC 100% Flexsys Chemicals (M) Sdn Bhd 100% Flexsys Verkauf GmbH 100% Solutia Tlaxcala S.A de C.V., 100% Solutia Performance Products Suzhou Co., Limited 100% Flexsys KK 100% Flexsys AG 100% Solutia Brasil Ltda 100% Flexsys SARL 100% Solutia Singapore Pte. Limited 100% Solutia Canada Inc 100% Flexsys S.p.A. 00% Flexsys Industria e Comercio Ltda 100% Solutia Therminol Co., Ltd. 60% Solutia Greater China, Inc 100% Solutia Chemicals India Private 100% Flexsys Asia Pacific Sdn Bhd 100%
